NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                               Submitted January 23, 2007*
                                 Decided March 2, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. RICHARD D. CUDAHY, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-4448                                                 Appeal from the United
                                                            States District Court for the
UNITED STATES OF AMERICA,                                   Western District of Wiscon-
     Plaintiff-Appellee,                                    sin.
              v.
                                                            No. 02-CR-105-C-01
DAVID HAMPTON TEDDER,                                       Barbara B. Crabb, Chief
     Defendant-Appellant.                                   Judge.


                                            Order

    We affirmed Tedder’s conviction but remanded for resentencing after concluding
that conspiracy to commit money laundering should be treated the same as a
substantive money-laundering conviction under the Sentencing Guidelines. United
States v. Tedder, 403 F.3d 836 (7th Cir. 2005). Our decision had the effect of estab-
lishing the Guidelines range at 37 to 46 months’ imprisonment. Under United
States v. Booker, 543 U.S. 220 (2005), the range is advisory, so we remarked:
“Whether this conclusion will benefit Tedder in the end is a question for the district
judge. Booker provides district judges with additional discretion, so on remand the
judge might reimpose the 60-month sentence if she thinks it the most appropriate



   *  This successive appeal has been submitted to the original panel under Operating Procedure
6(b). After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 05-4448                                                                      Page 2


response to Tedder’s crimes and risks of recidivism; appellate review after Booker is
for reasonableness.”

    After concluding that Tedder’s risk of recidivism is exceptionally high, the dis-
trict judge resentenced him to 60 months’ imprisonment. Tedder again appeals, and
his lead argument is that the district judge did not warn him that he could be re-
sentenced above the top of the Guidelines’ range. That line of argument is incom-
patible with the law of this circuit. See United States v. Walker, 447 F.3d 999, 1006–
07 (7th Cir. 2006) (notice is unnecessary because Booker jettisoned the concept of
“upward departure” from the Guidelines). Tedder could not benefit even if we were
prepared to change circuit law: he knew from the district court’s original sentence
and from our opinion that a sentence exceeding 46 months’ imprisonment was a dis-
tinct possibility. That was all the notice required under any circuit’s standard.

   This sentence was reasonable, for the reasons the district judge gave. Tedder
asks us to disagree with the district judge’s conclusions, but that’s functionally a re-
quest for a de novo decision on appeal. The question is not what sentence we would
have imposed, but whether the district judge abused her discretion. The 60-month
sentence is not beyond the wide latitude set by a “reasonableness” standard. No
more need be said.

                                                                             AFFIRMED